Case: 19-20198      Document: 00515230940         Page: 1    Date Filed: 12/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-20198
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                   December 10, 2019
                                                                        Lyle W. Cayce
JEROLD GRIFFIN,                                                              Clerk


              Plaintiff - Appellant

v.

CITY OF SUGARLAND, TEXAS; J. YOUNG; M. SHOCKEY; L. JONES,

              Defendants - Appellees



                   Appeal from the United States District Court
               for the Southern District of Texas, Houston Division
                             USDC No. 4:18-CV-3121


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jerold Griffin appeals the district court’s dismissal of his claims against
the City of Sugarland and three of its officers for alleged excessive force during
an arrest. We have jurisdiction to review the district court’s final judgment
under 28 U.S.C. § 1291. Westfall v. Luna, 903 F.3d 534, 542 5th Cir. 2018).
Our review is de novo. Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20198     Document: 00515230940      Page: 2    Date Filed: 12/10/2019



                                  No. 19-20198
After reviewing the materials in this case including the video evidence
attached to his complaint, we AFFIRM the judgment of the district court.
      The district court’s careful and well-reasoned opinion thoroughly
addresses all of Griffin’s claims, and we affirm on that basis. Even accepting
Griffin’s factual allegations as true, which the video evidence largely
corroborates, they are not sufficient to state a claim that the defendant officers
used force that was clearly excessive to the need and that was objectively
unreasonable under the circumstances. Although Griffin’s initial offense was
minor, his decision to flee and then resist arrest weighs in favor of the officers’
use of force. See Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1871
(1989). Griffin also fails to identify any settled authority that would have put
the defendant officers on notice that the use of force alleged in this case violated
Griffin’s constitutional rights. Because his excessive force claim fails because
there was no violation of his constitutional rights, Griffin’s bystander liability
theory also fails. See Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013).
Finally, Griffin’s claims against the City fail as a matter of law because a city
cannot be held liable under § 1983 if an officer has not inflicted a constitutional
injury nor does Griffin show any pattern or practice ratified by the City. Saenz
v. Heldenfels Brothers, Inc., 183 F.3d 389, 392–93 (5th Cir. 1999). The other
questions raised in Griffin’s notice of appeal but that he failed to brief “are
considered abandoned.” Dardar v. Lafourche Reality Co., Inc., 985 F.2d 824,
831 (5th Cir. 1993).
      For the foregoing reasons, the district court’s judgment is AFFIRMED.




                                         2